34 F.3d 1065
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Lester KATZ, Plaintiff, Appellant,v.Dennis ROBERTS, Defendant, Appellee.
No. 93-2231
United States Court of Appeals,First Circuit.
September 15, 1994

Appeal from the Untied States District Court for the District of Massachusetts [Hon.  Frank H. Freedman, Senior U.S. District Judge ]
Lester Katz on brief pro se.
Scott Harshbarger, Attorney General, and James S. Whitcomb, Assistant Attorney General, on brief for appellee.
D.Mass.
AFFIRMED.
Before Selya, Circuit Judge, Campbell, Senior Circuit Judge, and Boudin, Circuit Judge.
Per Curiam.


1
The judgment of the district court is affirmed for the reasons stated in the district court's October 26, 1993 memorandum and order and in the magistrate judge's November 23, 1992 report and recommendation adopted by the district court.